Citation Nr: 0822966	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  06-30 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to an increased (compensable) rating for a 
right knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel
INTRODUCTION

The veteran served on active duty from May 1972 to May 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2005 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in San Diego, 
California.  

A Travel Board hearing was held before the undersigned 
Veterans Law Judge in April 2008.  A copy of the transcript 
of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that service connection is warranted for 
diabetes mellitus in that this condition had its onset during 
service.  He points out that he was treated for chemical 
diabetes mellitus during service in 1973 and that he 
currently has diabetes mellitus, type II.  Also, he argues 
that his service-connected right knee disorder residuals have 
increased in severity since the most recent VA examination in 
2005.  Specifically, he testified in April 2008 that there 
was knee instability, and he could not walk for very long 
before experiencing pain.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2007).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (Court determined the Board should have ordered 
contemporaneous examination of veteran because a 23-month old 
exam was too remote in time to adequately support the 
decision in an appeal for an increased rating); see, too, 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record 
does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).

The Board finds that in light of the factors discussed above, 
additional VA examinations are required for proper evaluation 
of the claim.  Accordingly, this case is REMANDED for further 
development:  

1.  Initially, the AMC/RO should send the 
veteran a supplemental VCAA notice 
regarding the increased rating issue on 
appeal that is consistent with the 
mandates contained in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

2.  The AMC/RO should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his diabetes mellitus and right knee 
condition, on appeal.  Any records that 
are not currently included in the clams 
file should be obtained and added to the 
file.  With any necessary authorization 
from the veteran, the RO/AMC should 
attempt to obtain copies of pertinent 
treatment records identified by the 
veteran that are not currently of record.  
All efforts to obtain these records must 
be documented in the claims file.  If any 
records cannot be obtained, it should be 
so stated, and the veteran is to be 
informed of any records that could not be 
obtained.  If pertinent records are 
received, the RO/AMC should ensure that 
VCAA examination and medical opinion 
requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

3.  After the development described above 
is completed and the records have been 
associated with the claims file, (but 
whether or not records are obtained,) 
make arrangements for the veteran to have 
an appropriate examination to determine 
whether he has a current disability of 
diabetes mellitus, type II, (or some 
other type) and if so, whether such 
disability had its onset during active 
service or within one year following his 
May 1992 retirement from service or is 
related to the chemical diabetes noted in 
service.  The claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the examination 
reports and entry of any opinions.  Any 
indicated studies should be performed.

The examination report must provide 
complete rationale for all opinions and 
must address the following matters: (a) 
Identify all types of current diabetes 
diagnoses; (b) For each diagnosis, 
provide an opinion as to whether it is at 
least as likely as not (that is, a 50 
percent or greater probability) that the 
diagnosed disability had its onset during 
military service; and if not, (c) Provide 
an opinion as to whether it is at least 
as likely as not (that is, a 50 percent 
or greater probability) that the 
diagnosed disability had its onset within 
one year following the May 1992 
retirement from service or is related to 
the chemical diabetes noted in service.

4.  The AMC/RO should also arrange for an 
appropriate VA examination to be 
conducted by a physician to set forth 
pertinent findings as to the right knee.  
All indicated testing should be 
conducted.  The claims folder must be 
made available to the physician for 
review in conjunction with the 
examination and entry of any opinion.  
The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion, and 
comment on the degree of instability in 
the right knee, if found.  He/she should 
also comment on the functional 
limitations, if any, caused by the 
appellant's service-connected right knee 
disability in light of the provisions of 
38 C.F.R. §§ 4.40, 4.45.  It is requested 
that the examiner provide explicit 
responses to the following question:  

(a)  Does the service-connected disorder 
cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations on the 
ability of the appellant to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
can not be quantified, the examiners so 
indicate.  

(b)  With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
disability, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service-
connected disability, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected disability.  

Following the above, the RO/AMC should review the examination 
reports and assure that all requested information has been 
provided.  If not, the examinations should be returned as 
inadequate for rating purposes.  38 C.F.R. § 4.2 (2007).  
Thereafter, the case should be reviewed by the RO.  

If any benefit sought is not granted, the appellant and his 
representative should be furnished with a supplemental 
statement of the case (SSOC) and provided an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




